DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In view of the Appeal Brief filed on November 23, 2021, PROSECUTION IS HEREBY REOPENED. 
New grounds of rejections set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747                      

                                                                                                                                                                                                                                                                                                                                                                          
Disposition of Claims
     Claims 8-21 are pending in this application.
     Claims 8-21 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over (Y. Irisawa – JP 2004-100486 A), in view of (Younkins– US 2017/0101956 A1), further in view of (McCarthy – US 2017/0159581 A1).

With regard to claim 8, Irisawa discloses an engine operating method, comprising:
commanding a first poppet valve of a first cylinder to not operate [Irisawa Paragraph 0011]; 
ceasing fuel flow to the first cylinder when commanding the first poppet valve of the first cylinder to not operate [Irisawa Paragraph 0011]; and
delivering fuel to the first cylinder in response to an indication that the first poppet valve is operating [Irisawa Paragraph 0037: “abnormal if they are activated”] a predetermined amount of time [Irisawa Paragraph 0057: “a lapse of time is observed until an abnormality is inherited”] after the first poppet valve is commanded not to operate [Irisawa Paragraph 0048].

But Irisawa does not specifically meet the limitation “…commanding a second poppet valve of a second cylinder to not operate in response to the indication that the first poppet valve is operating the predetermined amount of time after the first poppet valve is commanded not to operate…”.

However, it would have been obvious to choose a different cylinder to deactivate in its place since the engine would still be under whatever load demand is requiring the deactivation and it is not allowed to choose to deactivate the abnormal cylinder. It should be noted that it is known to deactivate cylinders in different patterns (including individually) and it is known to deactivate a number of cylinders according to a load demand as evidenced by Younkins and McCarthy below.

First, Younkins, which is directed to a valve fault detection strategy on an internal combustion engine operating in a skip fire operational mode, discloses/teaches the following:
If a valve doesn't activate or deactivate when intended, the performance of the engine can be adversely affected.  Engine performance can also be adversely affected if the valve does not open in the manner expected (e.g., if the dwell time of a valve opening is different than expected or the valve lift height is different than expected).  Therefore, regardless of the valve actuation strategy employed, it is desirable to be able to verify that the valves have operated as desired and to identify valve actuation faults for both control and diagnostics purposes (Younkins [0006]).
The torque that each cylinder of interest is expected to contribute to or draw from the crankshaft during any period can be calculated.  Other torques, such as a load from an air conditioner or other accessory, can similarly be estimated.  The sum of these cylinder torque contributions and any other contributions is the net expected crankshaft torque (Younkins [0040]).
The torque model can sum the torque contribution/draw imparted by each cylinder, or a subset of the cylinders that have the largest expected impact on the overall engine torque (Younkins [0041]).

In other words, Younkins disclosure of the torque model used in the valve fault detection strategy on an internal combustion engine operating in a skip fire operational mode, taught an ordinary skill in the art that each “expected contribution” of every cylinder will contribute to the “total overall expected engine torque”. Accordingly, when said teaching is incorporated into Irisawa method above, one of ordinary skill in the art would have known that an extra step is needed to compensate for the extra gain in the individual contribution of the first cylinder that even was “expected” to be deactivated, it continues working and therefore commanded to receives fuel. Said occurrence in Irisawa will inevitably raise the engine total torque over what was “expected”. It would have makes sense that deactivating another cylinder to compensate for the gain in the first cylinder “expected” to be deactivated was needed to maintained the “total overall expected engine torque”.

Further on, McCarthy, which is directed to an engine cylinder deactivation operating method, discloses/teaches the following:
Depending upon where the engine is in its firing sequence, the cylinders selected for deactivation can change between algorithm iterations.  So, a first iteration can fire as explained.  A second iteration could shift the normal firing sequence to 3, 6, 2, 4, 1, 5.  In this sequence, cylinders fire 3, 2, 1, while cylinders 4-6 are deactivated.  However, the start sequence for implementing a new CDA mode deactivation sequence could activate deactivated cylinders, and deactivate firing cylinders.  A sequence of 5, 3, 6, 2, 4, 1 would fire cylinders in sequence 5, 6, 4, with cylinders 1-3 deactivated.  So, not only can the number of cylinders firing and deactivated change, but the cylinders selected for firing and deactivated can change between algorithm iterations (McCarthy [0068]).
As cylinders are deactivated, other firing cylinders must increase their torque output (load) to maintain the user experience.  Increasing the load on the firing cylinders increases their fuel efficiency & brake thermal efficiency.  Deactivating the intake and exhaust valves on the deactivated cylinders reduces energy losses to move those valves, which increases fuel economy (McCarthy [0030]).
When the operating conditions do not require full torque output, it is possible to limit which cylinders receive fuel, and it is further possible to tailor the amount of fuel injected in to the individual cylinders.  For example, it is possible to run the engine at 50% load capacity by deactivating fuel injection to half of the cylinders while using the remaining cylinders at full torque capacity.  An even number of cylinders can be deactivated to balance torsion across the engine, but it is also possible to deactivate a single cylinder, or another odd number of cylinders, to receive fuel efficiency benefits (McCarthy [0033]).

Still further, McCarthy disclosure add more knowledge to one of ordinary skill in the art regarding operation of engines in cylinder deactivation modes. Specifically, when operation conditions require less than full torque output, it is possible and sometimes “needed” to limit specific cylinders to receive fuel to limit/control the require engine total torque output.
Younkins and McCarthy are in clear compatibility with each other, and moreover, both teachings can be incorporated into Irisawa control method with a great degree of expectation of success. In no way, Younkins and McCarthy, will degrade the control method of Irisawa.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine deactivation controller of Irisawa to choose a different cylinder to deactivate in its place as taught by Younkins and McCarthy since the engine would still be under whatever load demand is requiring the deactivation and it is not allowed to choose to deactivate the abnormal cylinder.

With regard to claim 9, Irisawa in view of Younkins and McCarthy discloses the method of claim 8, further comprising commanding the first poppet valve to operate after the predetermined amount of time [Irisawa Paragraph 0042 and Please see the analysis in claim 8 above].

With regard to claim 10, Irisawa in view of Younkins and McCarthy discloses the method of claim 8, further comprising removing the first cylinder from a list of cylinders that may be deactivated [Irisawa Paragraph 0014 and 42, 52 and Please see the analysis in claim 8 above].

With regard to claim 12, Irisawa in view of Younkins and McCarthy discloses the method of claim 8, further comprising providing a requested amount of torque via an engine that includes the first poppet valve in response to an indication that the first poppet valve is not operating [Irisawa Paragraph 0057 and Please see the analysis in claim 8 above].

With regard to claim 13, Irisawa in view of Younkins and McCarthy discloses the method of claim 8, where the first poppet valve is an intake valve and where exhaust valves of the first cylinder are not deactivating poppet valves [Please see the analysis in claim 8 above].

With regard to claim 14, Irisawa in view of Younkins and McCarthy discloses the method of claim 8, further comprising monitoring an operating state of the first poppet valve [Irisawa Paragraph 0014 and 42, 52 and Please see the analysis in claim 8 above].

With regard to claim 15, Irisawa discloses a vehicle system, comprising:
an engine including a first deactivating poppet valve in a first cylinder, a second deactivating poppet valve in a second cylinder, an oxygen sensor [Irisawa Paragraph 19 and 23], and a pressure sensor [Irisawa Paragraph 5, 9 and 23]; and
a controller (60) including non-transitory executable instructions, which, when executed
by the controller (60), command the first deactivating poppet valve to not operate, cease fuel
flow to the first cylinder when commanding the first deactivating poppet valve of the first
cylinder not to operate [Irisawa Paragraph 0011 and 0048].

But Irisawa does not specifically meet the limitation “…command the second deactivating poppet valve of the second cylinder to not operate in response to an indication that the first deactivating poppet valve is operating a predetermined amount of time after the first deactivating poppet valve is commanded to operate…”. 

However, it would have been obvious to choose a different cylinder to deactivate in its place since the engine would still be under whatever load demand is requiring the deactivation and it is not allowed Younkins and McCarthy below.

First, Younkins, which is directed to a valve fault detection strategy on an internal combustion engine operating in a skip fire operational mode, discloses/teaches the following:
If a valve doesn't activate or deactivate when intended, the performance of the engine can be adversely affected.  Engine performance can also be adversely affected if the valve does not open in the manner expected (e.g., if the dwell time of a valve opening is different than expected or the valve lift height is different than expected).  Therefore, regardless of the valve actuation strategy employed, it is desirable to be able to verify that the valves have operated as desired and to identify valve actuation faults for both control and diagnostics purposes (Younkins [0006]).
The torque that each cylinder of interest is expected to contribute to or draw from the crankshaft during any period can be calculated.  Other torques, such as a load from an air conditioner or other accessory, can similarly be estimated.  The sum of these cylinder torque contributions and any other contributions is the net expected crankshaft torque (Younkins [0040]).
The torque model can sum the torque contribution/draw imparted by each cylinder, or a subset of the cylinders that have the largest expected impact on the overall engine torque (Younkins [0041]).

In other words, Younkins disclosure of the torque model used in the valve fault detection strategy on an internal combustion engine operating in a skip fire operational mode, taught an ordinary skill in the expected contribution” of every cylinder will contribute to the “total overall expected engine torque”. Accordingly, when said teaching is incorporated into Irisawa method above, one of ordinary skill in the art would have known that an extra step is needed to compensate for the extra gain in the individual contribution of the first cylinder that even was “expected” to be deactivated, it continues working and therefore commanded to receives fuel. Said occurrence in Irisawa will inevitably raise the engine total torque over what was “expected”. It would have makes sense that deactivating another cylinder to compensate for the gain in the first cylinder “expected” to be deactivated was needed to maintained the “total overall expected engine torque”.

Further on, McCarthy, which is directed to an engine cylinder deactivation operating method, discloses/teaches the following:
Depending upon where the engine is in its firing sequence, the cylinders selected for deactivation can change between algorithm iterations.  So, a first iteration can fire as explained.  A second iteration could shift the normal firing sequence to 3, 6, 2, 4, 1, 5.  In this sequence, cylinders fire 3, 2, 1, while cylinders 4-6 are deactivated.  However, the start sequence for implementing a new CDA mode deactivation sequence could activate deactivated cylinders, and deactivate firing cylinders.  A sequence of 5, 3, 6, 2, 4, 1 would fire cylinders in sequence 5, 6, 4, with cylinders 1-3 deactivated.  So, not only can the number of cylinders firing and deactivated change, but the cylinders selected for firing and deactivated can change between algorithm iterations (McCarthy [0068]).
As cylinders are deactivated, other firing cylinders must increase their torque output (load) to maintain the user experience.  Increasing the load on the firing cylinders increases their fuel efficiency & brake thermal efficiency.  Deactivating the intake and McCarthy [0030]).
When the operating conditions do not require full torque output, it is possible to limit which cylinders receive fuel, and it is further possible to tailor the amount of fuel injected in to the individual cylinders.  For example, it is possible to run the engine at 50% load capacity by deactivating fuel injection to half of the cylinders while using the remaining cylinders at full torque capacity.  An even number of cylinders can be deactivated to balance torsion across the engine, but it is also possible to deactivate a single cylinder, or another odd number of cylinders, to receive fuel efficiency benefits (McCarthy [0033]).

Still further, McCarthy disclosure add more knowledge to one of ordinary skill in the art regarding operation of engines in cylinder deactivation modes. Specifically, when operation conditions require less than full torque output, it is possible and sometimes “needed” to limit specific cylinders to receive fuel to limit/control the require engine total torque output.
It is noted that the teachings of Younkins and McCarthy are in clear compatibility with each other, and moreover, both teachings can be incorporated into Irisawa control method with a great degree of expectation of success. In no way, Younkins and McCarthy, will degrade the control method of Irisawa.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine deactivation controller of Irisawa to choose a different cylinder to deactivate in its place as taught by Younkins and McCarthy since the engine would still be under whatever load demand is requiring the deactivation and it is not allowed to choose to deactivate the abnormal cylinder.

With regard to claim 16, Irisawa in view of Younkins and McCarthy discloses the vehicle system of claim 15, further comprising a non-deactivating poppet valve in the first cylinder [Please see analysis in claim 15 above].

With regard to claim 17, Irisawa in view of Younkins and McCarthy discloses the vehicle system of claim 16, where the non-deactivating poppet valve is an exhaust valve [Irisawa Paragraph 0014 and 42, 52 and Please see analysis in claim 15 above].

With regard to claim 18, Irisawa in view of Younkins and McCarthy discloses the vehicle system of claim 15, further comprising additional instructions to command the first deactivating poppet valve to operate after the predetermined amount of time [Irisawa Paragraph 0014 and 42, 52 and Please see analysis in claim 15 above].

With regard to claim 19, Irisawa in view of Younkins and McCarthy discloses the vehicle system of claim 18, further comprising additional instructions to remove the first cylinder from a list of cylinders that may be deactivated [Irisawa Paragraph 0014 and 42, 52 and Please see analysis in claim 15 above].

With regard to claim 20, Irisawa in view of Younkins and McCarthy discloses the vehicle system of claim 15, further comprising additional instructions to provide a requested amount of torque in response to an indication that the first deactivating poppet valve is not operating [Irisawa Paragraph 0057 and Please see analysis in claim 15 above].

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over (Y. Irisawa – JP 2004-100486 A), in view of (Younkins– US 2017/0101956 A1), further in view of (McCarthy – US 2017/0159581 A1), further in view of (Nishikiori – US 2009/0048763 A1).

With regard to claim 11, Irisawa in view of Younkins and McCarthy discloses the method of claim 8, where fuel is injected to the first cylinder via a direct fuel injector when the first cylinder is reactivated [Irisawa Paragraphs 0037 and 0015].

But Irisawa in view of Younkins and McCarthy does not specifically meet the limitation “…injecting fuel to the first cylinder via a port injector a predetermined number of engine cycles after fuel is injected to the first cylinder via the direct fuel injector after reactivating the first cylinder…”.

However, Nishikiori, which is directed to a similar cylinder deactivation mode engine operation (Nishikiori [0007, 0080]), discloses/teaches that in order to combust fresh air that is drawn into a cylinder in a port injection type internal combustion engine 10 such as the one in this example embodiment, fuel must be supplied into the cylinder together with that fresh air.  In order to supply fuel into the cylinder, it is possible to inject fuel from the fuel injection valve 28 midway through the intake stroke, but from the viewpoint of promoting fuel atomization and the like, it is normally necessary to inject fuel into the intake port during the exhaust stroke before the intake valves 32 open.  That is, fuel must be injected in advance into the intake port of that cylinder during the exhaust stroke before the intake valves 32 open when they start to be driven again (Nishikiori [0091]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine deactivation controller of Irisawa in view of Younkins and McCarthy further including additional method steps of using fuel port injection as taught by Nishikiori to optimize the deactivation cylinder mode strategy to increase fuel efficiency.

With regard to claim 21, Irisawa in view of Younkins and McCarthy discloses the vehicle system of claim 15, further comprising additional instructions to reactivate the first cylinder via suppling fuel to the first cylinder in response to the indication that the first deactivating poppet valve is operating the predetermined amount of time after the first deactivating poppet valve is commanded to operate, where the fuel is supplied to the first cylinder via a direct fuel injector when the first cylinder is reactivated.

But Irisawa in view of Younkins and McCarthy does not specifically meet the limitation “…injecting fuel to the first cylinder via a port injector a predetermined number of engine cycles after fuel is injected to the first cylinder via the direct fuel injector after reactivating the first cylinder…”.

However, Nishikiori, which is directed to a similar cylinder deactivation mode engine operation (Nishikiori [0007, 0080]), discloses/teaches that in order to combust fresh air that is drawn into a cylinder in a port injection type internal combustion engine 10 such as the one in this example embodiment, fuel must be supplied into the cylinder together with that fresh air.  In order to supply fuel into the cylinder, it is possible to inject fuel from the fuel injection valve 28 midway through the intake stroke, but from the viewpoint of promoting fuel atomization and the like, it is normally necessary to inject fuel into the intake port during the exhaust stroke before the intake valves 32 open.  That is, fuel must be injected in advance into the intake port of that cylinder during the exhaust stroke before the intake valves 32 open when they start to be driven again (Nishikiori [0091]).

Irisawa in view of Younkins and McCarthy further including additional method steps of using fuel port injection as taught by Nishikiori to optimize the deactivation cylinder mode strategy to increase fuel efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747            

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747